Order entered June 29, 2018




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00010-CV

                                  JOHN P. HAGAN, Appellant

                                                 V.

                              JAMES E. PENNINGTON, Appellee

                        On Appeal from the County Court at Law No. 5
                                    Collin County, Texas
                            Trial Court Cause No. 005-00175-2017

                                             ORDER
       Before the Court is appellee’s June 18, 2018 motion for extension of the maximum word

length for his brief. We GRANT the motion. We ORDER the brief tendered to this Court by

appellee on June 18 filed as of the date of this order.


                                                          /s/   ADA BROWN
                                                                JUSTICE